Decrease PENALTY RIDER

 

BOND NO. SEIFSU0691021

To be attached and form a part of Bond No. SElFSU0691021 dated the M day of A_pr_il, M,
executed by International Fidelit! Insurance Company as surety, on behalf of MARK THOMAS
CALVERT as current principal of record, and in favor of United States of America, as Obligee,
and in the amount of Four Million Eight Hundred Thousand Dollars and 00/100 4$4,800,000.00).

In consideration of the agreed premium charged for this bond, it is understood and agreed that
International Fidelity Insurance Company hereby consents that effective from the 31st day of
December, 2018, said bond shall be amended as follows:

THE BOND PENALTY SHALL BE Decreased:
FROM: Four Million Eight Hundred Thousand Dollars and 00/100 ($4.800.000.00)

TO: Three Million Seven Hundred Thousand Dollars and 00/100 ($3.700,000.00)

The Decrease of said bond penalty shall be effective as of the 31st day of December, 2018, and does
hereby agree that the continuity of protection under said bond subject to changes in penalty shall
not be impaired hereby, provided that the aggregate liability of the above mentioned bond shall not
exceed the amount of liability assumed by it at the time the act and/or acts of default were

committed and in no event shall such liability be cumulative.

Signed, sealed and dated this 30th day of January, 2019.

M T VERT

PRINCIPAL
BY: \§$ v
\ f \/

 

L f § l
Inter tion\al Fidelity In urance Company

SURETY

 
   

D. W. Matson III, A'I`TORNEY-IN»FACT

 

THE ABOVE BOND IS HEREBY AGREED TO AND ACCEPTED BY:

United States of America

 

 

onLIGEE
BY: /EYI’LM} 2\,)/,@/\/ A” 97
/ / ) TITLE

i\/

CaSe 16-11767-CMA DOC 2033 Filed 02/27/19 Ent. 02/27/19 08233252 Pg. 1 Of 2

   

7?"“~> . “ `  PowER oF ATToRNEY ,
2 " iNTERNATIoNAL FIDELITY INSURANCE CoMPANY

HOME OFFICE: ONE NEWARK CENTER, 20TH FLOOR
NEWARK, NEW J4E4R_SEY 07102'5207 `4

'4 4 KN4044W ALL M4EN BY4 THESE PRE§ENTS: Tha"t` INTERNATIONAL FIDELITY I4NS4URANCE C4OM4PA4NY, a corporation organized and existing
' laws of the;State of New lersey, and having its principal office in the City of Newark New Jersey, does hereby constitute and appoint 2

    
   

   
 

 

row MATsoN 111, JoHNw.;CHARLToN ll

Cora'lGables FL
4424issueaid`15&1114144511`6141§@4§(4`54)"111`415€14414<4>44¢4£14{56\4141€§4éééii4551144<144&,41414§&£4414614£1414<414645114§41§&1414£114ziésii{e{y"fé`ri"`ahii45114441`>641414£1`34`;§iiéi`uiiiiéiiai§iii§§ 456{{&§51§46%4111;1&11411111§ Farid
» othei writings obligatory 111 the nature thereof which are or may be allowed, required or ermitte b law stature, rule regulation contract or otherwise and
the execution of such instrument(s) in pursuance of these presents, Shall be as bini ing upon t e said INTERN TIONAL 4FIDELITY INSURANCE
COlV_IPz?N§, as fully and amply, to all intents and purposes, as if the same had been duly executed and acknowledged by its regularly elected officers at its
principa o ice 2

 

This Power of Attorne ¥4 is executed and ma be revoked pursuant to and by authority of Article 3- Section 3, of the By~Laws ado ted by the l430ard of

Directors of INTERNA IONAL FIDELITY NSURANCE COMPANY at a meeting called and held on the 7th day of February, 974
' The President or any Vice President, Executive Vice President Secretary or Assistant Secretary, shall have power and authority
(l) To appoint Attorneys in-fact, and to authorize them to execute on behalf of the Company, and attach the Seal of the Company thereto bonds and
undertakings contracts of indemnity and other writings obligatory in the nature thereof and,

(2) To iernove, at any time any such attorney- -in»fact and revoke the authority given ,

Furthei', this Power of Attoine is signed and sealed by facsimile pursuant to resolution of the Board of Directoi's of said Company adopted at a meeting
duly called and held on the 29th ay of April, 1982 of which the following is a true excerpt:

Now therefoie the signatures of such officers and the seal of the Company may be affixed to any such powei of attorney or any certificate relating thereto by
facsimile, and any such power of attorney or certificate bearing such facsimile signatures or facsimile sea shall be valid and bindin upon the Company and any
such power so executed and certified by facsimile signatuies and facsimile seal shall be valid and binding upon the Company int e future with respect to any
bond or undertaking to which it is attached

IN TESTIMONY WHEREOF, INTERNATIONAL FIDELITY INSURANCE COMPANY has caused this instrument to be
signed and its corporate seal to be affixed by its authorized officer, this 16th day of October, A. D. 2007.

INTERNATIONAL FIDELlTY INSURANCE COMP4ANY

sTATE oP NEW JERSEY
County of Essex ' d y

Secretary

 

4 On this 16th day of October 2007, before me came the individual who executea\l E`heT recedin instrument to me ersona lBIMP known, and being by me duly

y sworn, said the he is the therein described and authorized officer of the ONAL IDELITY I4NSURA CE C NY;that the seal affixed to
saig i(i:istrument is the Corporate Seal of said Company; that the said Corporate mT§e§l and his signature were duly affixed by order of the Board of Directors of 2
sai ompany

4 , ‘ ,,\s“"k\‘{ Vi@g ”"*), IN TESTIMONY WHEREOF, l have hereunto set my hand affixed my Official S_eal,
' 4a 4 _ at the City of Newark New lersey the day and year first above written

 

4A NOT4ARY PUBLIC 40F NEW4 JE4R48EY _4 »
My Commission Expires March 27, 2014

 

CERTIFICATION

I, the4 undersigned officer of lNTERNATlONAL Fll)ELITY INSURANCE COMPANY do hereby certify that l have compared the foregoing copy of the4
Power of Attorney and affidavit and the copy of the Section of the By~Laws of said Company as set forth iii said Power of Attorney, with the ORIGINALS ON ,

2.~ IN THE HOME OFFICE OF SAID COMPANY, and that the same are correct transcripts thereof and of the whole of the said originals, and that the said Power
of Attorney has not been revoked and is now in full force and effect w , ,, 4 4

114\14 TESTIMONY wHEREoF, lime hereumo ser my hand this S© ,` day or ~ >CL\/KL}~CL " Z~C»J \

   
 

Assistant Seci‘etary y

 

C46189 10-11767 C|\/lA D04C 2033 Flled 02/274/19 En’t 02/27/19 08. 335 52 PQ 2 01°272

